          Case 21-03006-sgj Doc 9 Filed 03/16/21                 Entered 03/16/21 16:41:12              Page 1 of 9




The following constitutes the ruling of the court and has the force and effect therein described.




Signed March 16, 2021
______________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

                                                                        §
         In re:                                                             Chapter 11
                                                                        §
                                                                        §
         HIGHLAND CAPITAL MANAGEMENT, L.P., 1                               Case No. 19-34054-sgj11
                                                                        §
                                                                        §
                                          Debtor.
                                                                        §
         HIGHLAND CAPITAL MANAGEMENT, L.P.,                             §
                                                                        §
                                          Plaintiff,                    §   Adversary Proceeding No.
                                                                        §
         vs.                                                            §   21-03006-sgj11
                                                                        §
         HIGHLAND CAPITAL MANAGEMENT                                    §
         SERVICES, INC.,                                                §
                                                                        §
                                          Defendant.

               ORDER APPROVING STIPULATION REGARDING SCHEDULING ORDER

                  Upon consideration of the Stipulation and Proposed Scheduling Order (the “Stipulation”)2

     by and between Highland Capital Management, L.P., as debtor-in-possession (the “Debtor”), and


     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
       Capitalized terms not otherwise defined in this Order shall have the meanings ascribed to them in the Stipulation.
  Case 21-03006-sgj Doc 9 Filed 03/16/21             Entered 03/16/21 16:41:12        Page 2 of 9




Highland Capital Management Services, Inc. (“HCMS”, and together with the Debtor, the

“Parties”), it is HEREBY ORDERED THAT:

       1.      The Stipulation, a copy of which is attached hereto as Exhibit A, is APPROVED.

       2.      The Stipulation shall become effective immediately upon entry of this Order.

       3.      With respect to the Adversary Proceeding, the Parties shall abide by the following

pretrial schedule (the “Joint Pretrial Schedule”) in lieu of that provided in the Alternative

Scheduling Order:

                                     Joint Pretrial Schedule

       Event                                          Deadline

       1. Service of Written Discovery Requests       May 10, 2021
       2. Service of Written Responses to             June 14, 2021
       Discovery
       3. Completion of Fact Discovery                July 5, 2021
       4. Expert Disclosures                          July 16, 2021
       5. Completion of Expert Discovery              August 2, 2021
       6. Dispositive Motions                         August 16, 2021
       7. Exhibit and Witness Lists                   September 20, 2021
       8. Joint Pretrial Order                        September 27, 2021
       9. Proposed Findings of Fact and               September 27, 2021
       Conclusions of Law
       10. Trial Docket Call                          October 4, 2021 at 1:30 p.m. (CT)


       4.      The Joint Pretrial Schedule set forth in this Order shall only be modified in a writing

signed by the Parties or upon the entry of an order of the Court entered upon notice to the Parties.

       5.      The Court shall retain jurisdiction over all disputes arising out of or otherwise

concerning the interpretation and enforcement of this Order.

                                       ###End of Order###




                                                 2
Case 21-03006-sgj Doc 9 Filed 03/16/21   Entered 03/16/21 16:41:12   Page 3 of 9




                              EXHIBIT A
  Case 21-03006-sgj Doc 9 Filed 03/16/21                 Entered 03/16/21 16:41:12   Page 4 of 9



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.

-and-

WICK PHILLIPS GOULD & MARTIN, LLP
Jason M. Rudd
Texas State Bar No. 24028786
jason.rudd@wickphillips.com
Lauren K. Drawhorn
Texas State Bar No. 24074528
lauren.drawhorn@wickphillips.com
3131 McKinney Avenue, Suite 500
Dallas, Texas 75204
Telephone: (214) 692-6200
Fax: (214) 692-6255

Counsel for Highland Capital Management Services, Inc.




DOCS_NY:42502.1 36027/002
     Case 21-03006-sgj Doc 9 Filed 03/16/21                  Entered 03/16/21 16:41:12            Page 5 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                  §
    In re:
                                                                  §   Chapter 11
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          §
                                                                  §   Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §
                                                                  §
                                     Plaintiff,                   §   Adversary Proceeding No.
                                                                  §
    vs.                                                           §   21-03006-sgj11
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT                                   §
    SERVICES, INC.,                                               §
                                                                  §
                                     Defendant.


                     STIPULATION AND PROPOSED SCHEDULING ORDER

             This stipulation (the “Stipulation”) is made and entered into by and between Highland

Capital Management, L.P., as debtor-in-possession (the “Debtor”), and Highland Capital

Management Services, Inc. (“HCMS” or “Defendant”, and together with the Debtor, the “Parties”),

by and through their respective undersigned counsel.

                                                   RECITALS

             WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

in the Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware

Court”);

             WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring venue


1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

                                                         2
     Case 21-03006-sgj Doc 9 Filed 03/16/21                   Entered 03/16/21 16:41:12   Page 6 of 9




of the Debtor’s bankruptcy case (the “Bankruptcy Case”) to this Court;

           WHEREAS, on January 22, 2021, the Debtor commenced the above-captioned adversary

proceeding (the “Adversary Proceeding”) against HCMS by filing its complaint [Docket No. 1]

(the “Complaint”) 2;

           WHEREAS, on January 25, 2021, the Court issued its Order Regarding Adversary

Proceedings Trial Setting and Alternative Scheduling Order [Docket No. 3] (the “Alternative

Scheduling Order”);

           WHEREAS, on March 3, 2021, HCMS filed its answer to the Debtor’s Complaint [Docket

No. 6] (the “Answer”);

           WHEREAS, the Parties have conferred and desire to enter into a mutually agreeable

proposed schedule, as specifically set forth below.

           NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

Stipulation by the Court, it shall be SO ORDERED:

           1.      The Parties agree to the following schedule (the “Proposed Joint Scheduling

Order”) in lieu of that provided in the Alternative Scheduling Order:

                                      Proposed Joint Scheduling Order

           Event                                               Deadline

           1. Service of Written Discovery Requests            May 10, 2021
           2. Service of Written Responses to                  June 14, 2021
           Discovery
           3. Completion of Fact Discovery                     July 5, 2021
           4. Expert Disclosures                               July 16, 2021
           5. Completion of Expert Discovery                   August 2, 2021
           6. Dispositive Motions                              August 16, 2021
           7. Exhibit and Witness Lists                        September 20, 2021
           8. Joint Pretrial Order                             September 27, 2021


2
    Refers to the docket number maintained in the Adversary Proceeding.

                                                          3
  Case 21-03006-sgj Doc 9 Filed 03/16/21            Entered 03/16/21 16:41:12      Page 7 of 9




        9. Proposed Findings of Fact and September 27, 2021
        Conclusions of Law
        10. Trial Docket Call            October 4, 2021 at 1:30 p.m. (CT)


        2.      If approved by the Court, the Proposed Joint Scheduling Order shall only be

modified in a writing signed by the Parties or upon the entry of an order of the Court entered upon

notice to the Parties.

        3.      The Court shall retain jurisdiction over all disputes arising out of or otherwise

concerning the interpretation and enforcement of this Stipulation.

                             [Remainder of Page Intentionally Blank]




                                                4
  Case 21-03006-sgj Doc 9 Filed 03/16/21       Entered 03/16/21 16:41:12   Page 8 of 9




Dated: March 11, 2021.
                                      WICK PHILLIPS GOULD & MARTIN, LLP

                                      /s/ Lauren K. Drawhorn
                                      Jason M. Rudd
                                      Texas State Bar No. 24028786
                                      jason.rudd@wickphillips.com
                                      Lauren K. Drawhorn
                                      Texas State Bar No. 24074528
                                      lauren.drawhorn@wickphillips.com
                                      3131 McKinney Avenue, Suite 500
                                      Dallas, Texas 75204
                                      Telephone: (214) 692-6200
                                      Fax: (214) 692-6255

                                      Counsel for Highland Capital Management
                                      Services, Inc.

                                      - and -

                                      PACHULSKI STANG ZIEHL & JONES LLP

                                      Jeffrey N. Pomerantz (CA Bar No. 143717)
                                      Ira D. Kharasch (CA Bar No. 109084)
                                      John A. Morris (NY Bar No. 266326)
                                      Gregory V. Demo (NY Bar No. 5371992)
                                      Hayley R. Winograd (NY Bar No. 5612569) 10100
                                      Santa Monica Blvd., 13th Floor
                                      Los Angeles, CA 90067
                                      Telephone: (310) 277-6910
                                      Facsimile: (310) 201-0760
                                      E-mail: jpomerantz@pszjlaw.com
                                      ikharasch@pszjlaw.com
                                      jmorris@pszjlaw.com
                                      gdemo@pszjlaw.com
                                      hwinograd@pszjlaw.com

                                      - and -




                                           2
DOCS_NY:42502.1 36027/002
  Case 21-03006-sgj Doc 9 Filed 03/16/21       Entered 03/16/21 16:41:12   Page 9 of 9




                                      HAYWARD PLLC

                                      /s/ Zachery Z. Annable
                                      Melissa S. Hayward
                                      Texas Bar No. 24044908
                                      MHayward@HaywardFirm.com
                                      Zachery Z. Annable
                                      Texas Bar No. 24053075
                                      ZAnnable@HaywardFirm.com
                                      10501 N. Central Expy, Ste. 106
                                      Dallas, Texas 75231
                                      Telephone: (972) 755-7100
                                      Facsimile: (972) 755-7110

                                      Counsel for Highland Capital Management, L.P.




                                           3
DOCS_NY:42502.1 36027/002
